Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on March 1, 2021 is acknowledged.  Claims 12 and 21 were canceled, claims 17-18 were amended and claims 22-24 were newly added. Claims 1-11, 13-20 and 22-24 are pending in the instant application.  

Election/Restrictions
Applicant elected without traverse Group 2 (claims 17-21) drawn to a method of treating anemia and elected without traverse SEQ ID NO:1 as the peptide in the reply filed March 1, 2021.   
The restriction is deemed proper and is made FINAL in this office action.  Claims 1-11 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claims 17-20 and 22-24 is examined on the merits of this office action.


Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 17-20 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 17 claims “A method for treating anemia, comprising administering a polypeptide antagonist of a Na/K ATPase/Src receptor complex to a subject in need thereof, wherein the polypeptide antagonist comprises the sequence of SEQ ID NO: 1, or a fragment, and/or variant thereof.  Claim 18 claims “the method of claim 17, wherein administering the polypeptide antagonist comprises administering an amount of the polypeptide antagonist sufficient to increase an amount of hematocrit in the subject” (see claim 18).  The claims are broad with respect to the fragment/variant of SEQ ID NO:1.  Applicant’s specification states “The terms "polypeptide fragment" or "fragment" when used in reference to such a reference polypeptide, refers to a polypeptide in which amino acid residues are deleted as compared to the reference polypeptide itself, but where the remaining amino acid sequence is usually identical to the corresponding positions in the reference polypeptide. Such deletions may occur at the amino-terminus of the reference polypeptide, the carboxy-terminus of the reference polypeptide, or both. Polypeptide fragments can also be inclusive of "functional fragments," in which case the fragment retains some or all of the activity of the reference polypeptide.  The term "variant," as used herein, refers to an amino acid sequence that is different from the reference polypeptide by one or more amino acids. In some embodiments, a variant polypeptide may differ from a reference polypeptide by one or more amino acid substitutions. For example a NaKtide polypeptide variant can differ from the NaKtide polypeptide of SEQ ID NO: 1 by one or more amino acid substitutions, i.e., mutations. In this regard, polypeptide 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of antagonizing Na/K ATPase/SRC and increasing hematocrit.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicant examines the effects of pNaktide (SEQ ID NO:1) on cardiac hypertrophy and diastolic dysfunction in a renal failure mouse model (see paragraph 0076).  Applicants found that cardiac fibrosis was reduced and cardiac hypertrophy and diastolic dysfunction caused by nephrectomy was also attenuated.  Applicants further sate that “profound anemia caused by nephrectomy was substantially alleviated (increased hematocrit) and the heart weight to body weight ratio was decreased.  The mice were allowed to develop uremic cardiomyopathy and some indicators were 
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes SEQ ID NO:1 reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any variant or fragment of SEQ ID NO:1.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants do not provide examples regarding any fragments/variants of SEQ ID NO:1 that would have the desired antagonist activity sufficient to increase hematocrit and treat anemia.  Applicants provide no guidance with regards to what amino acids/sequences are required to retain the desired activities.
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose the complete structure of SEQ ID NO:1 (pNaKtide, SEQ ID NO:1 fused to TAT).

	ii. Partial structure: 
	Applicant examines the effects of pNaktide (SEQ ID NO:1) on cardiac hypertrophy and diastolic dysfunction in a renal failure mouse model (see paragraph 0076).  Applicants found that cardiac fibrosis was reduced and cardiac hypertrophy and diastolic dysfunction caused by nephrectomy was also attenuated.  Applicants further sate that “profound anemia caused by nephrectomy was substantially alleviated (increased hematocrit) and the heart weight to body weight ratio was decreased.  The mice 
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes SEQ ID NO:1 reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any variant or fragment of SEQ ID NO:1.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants do not provide examples regarding any fragments/variants of SEQ ID NO:1 that would have the desired antagonist activity sufficient to increase hematocrit and treat anemia.  Applicants provide no guidance with regards to what amino acids/sequences are required to retain the desired activities.

	iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the peptide that would retain the ability to be an antagonist of Na/K ATPase/Src receptor complex.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of fragments/variants (including substitutions, additions and truncations) of SEQ ID NO:1 that have antagonist activity or are capable of treating anemia via increasing hematocrit.
Regarding the prior art, little is known with regards the fragments and variants of Na/K Atpase alpha subunit that are capable of being an antagonist of the ATPase and  Src Receptor.  However, Lai (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 288, NO. 19, pp. 13295–13304, May 10, 2013) teaches that mutations in SEQ ID NO:1 (NaKtide) made the peptide incapable of interacting with Src and thus, would not be capable of being an antagonist of the interaction of the Na/K ATPase/Src Complex 
Taken as a whole, the structure/function relationship regarding the peptides encompassed by the instant claims and the desired property of antagonizing Na/KATPase/SRC complex and treating anemia is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what and variants and fragments of SEQ ID NO:1 would have this activity.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the adhesive molecule to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties antagonizing Na/KATPase/SRC and treating anemia.
The Applicant’s specification provides no guidance as to what peptides/amino acids of SEQ ID NO:1 would have the desired functional properties.  
Conclusion

In conclusion, only SEQ ID NO:1 satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17, 19-20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US20150133389, cited in Applicant’s IDS) as evidenced by Cirino (https://www.healthline.com/health/cancer/anemia-cancer#anemia-and-cancer-link, accessed on March 25, 2021) and Alhaj (Congest Heart Fail. 2013;19:E40–E45)
Claim interpretation: Claim 17 claims “A method for treating anemia comprising administering a polypeptide antagonist of a Na/K ATPase/Src receptor complex to a subject in need thereof…”.   Applicant’s specification states “the terms "treatment" or "treating" refer to the medical management of a subject with the intent to cure, ameliorate, stabilize, or prevent a disease, pathological condition, or disorder” (See paragraph 0069).  IN addition Applicant’s specification further states “…preventative treatment, that is, treatment directed to minimizing or partially or completely inhibiting the development of the associated disease, pathological condition, or disorder…” (See paragraph 0069).  Thus, the term “treating” encompasses preventing which does not require that the patient have anemia but be in need of preventing anemia.  This is further evidenced by Applicants specification wherein Applicants are treating animals with severe renal failure.  Thus, administering SEQ ID NO:1 to a patient considered in need of preventing anemia meets the limitations of the instant claims.  
Xie discloses a method for modulating Src activity in a cell in need thereof the method comprising administering an effective amount of a peptide comprising the sequence SATWLALSRIAGLCNRAVFQ (SEQ ID NO:2) which is identical to instant SEQ ID NO:1 (see claim 1).    Xie discloses wherein the method is for treating cancer including prostate cancer (see claim 7) and uremic cardiomyopathy (see paragraphs 003, lines 6-9, 0024 and 0153). As evidenced by Cirino (see page 5, first  two paragraphs) and Alhaj (page E40, right hand column, third paragraph), prostate cancer patients and patients with uremic cardiomyopathy are considered patients in need of preventing anemia.  
Regarding claim 19, as evidenced by Alhaj (see abstract), patients with uremic cardiomyopathy is caused by chronic kidney disease/failure.    Regarding claims 20 and 22, patients with uremic cardiomyopathy are patients in need of preventing chronic kidney disease induced anemia and profound Regarding claim 23, Xie teaches wherein the peptide antagonist further comprises TAT attached to SEQ ID NO:2 (see claims 1-2, SEQ ID NO:47 which is identical to instant SEQ ID NO:4).  


Claim(s) 17-18 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie* (US20110245167 A1, cited in Applicant’s IDS) as evidenced by Cirino (https://www.healthline.com/health/cancer/anemia-cancer#anemia-and-cancer-link, accessed on March 25, 2021) and Shah (Clinical Interventions in Aging 2013:8 111–122).
Claim interpretation: Claim 17 claims “A method for treating anemia comprising administering a polypeptide antagonist of a Na/K ATPase/Src receptor complex to a subject in need thereof…”.   Applicant’s specification states “the terms "treatment" or "treating" refer to the medical management of a subject with the intent to cure, ameliorate, stabilize, or prevent a disease, pathological condition, or disorder” (See paragraph 0069).  IN addition Applicant’s specification further states “…preventative treatment, that is, treatment directed to minimizing or partially or completely inhibiting the development of the associated disease, pathological condition, or disorder…” (See paragraph 0069).  Thus, the term “treating” encompasses preventing which does not require that the patient have anemia but be in need of preventing anemia.  This is further evidenced by Applicants specification wherein Applicants are treating animals with severe renal failure.  Thus, administering SEQ ID NO:1 to a patient considered in need of preventing anemia meets the limitations of the instant claims.  
Xie* discloses a method for treating a Src-associated disease in a mammal comprising administering an effective amount of a peptide comprising the sequence SATWLALSRIAGLCNRAVFQ (SEQ ID NO:3) which is identical to instant SEQ ID NO:1 (see claims 30 and 1).    Xie* discloses wherein the method is for treating cancer including prostate cancer (see claims 31 and 37) and heart failure (see claims 31 and 42). As evidenced by Cirino (see page 5, first  two paragraphs) and Shah (see page 111, Background paragraph and abstract and Figure 1), cancer and in particular prostate cancer patients and patients with congestive heart failure are considered patients in need of preventing anemia.  
Regarding claim 22, patients with congestive heart failure are patients in need of preventing profound anemia.  Regarding claim 23, Xie* teaches wherein the peptide antagonist further comprises Regarding claims 18 and 24, Xie* teaches subcutaneous injection (see paragraph 0216, lines 9-10) and a dosage of 2 mg/kg and 10 mg/kg.  Regarding the limitations of “an amount of the polypeptide antagonist sufficient to increase hematocrit” in instant claim 18, Applicants do not specifically define this amount.  Nevertheless, the dosage range used by Applicant is between 1-25 mg/kg (see paragraph 0095, for example).  Thus, the dosage taught by Xie* would fall within this range and meet the limitations of the therapeutically effective amount.  Given that Xie* teaches the same amount, the effect of increasing hematocrit will inherently be achieved. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US20150133389, cited in Applicant’s IDS) as evidenced by Cirino (https://www.healthline.com/health/cancer/anemia-cancer#anemia-and-cancer-link, accessed on March 25, 2021) and Alhaj (Congest Heart Fail. 2013;19:E40–E45)  in view of Xie* (US20110245167 A1, cited in Applicant’s IDS) as evidenced by Cirino (https://www.healthline.com/health/cancer/anemia-cancer#anemia-and-cancer-link, accessed on March 25, 2021) and Shah (Clinical Interventions in Aging 2013:8 111–122).
Claim interpretation: Claim 17 claims “A method for treating anemia comprising administering a polypeptide antagonist of a Na/K ATPase/Src receptor complex to a subject in need thereof…”.   Applicant’s specification states “the terms "treatment" or "treating" refer to the medical management of a subject with the intent to cure, ameliorate, stabilize, or prevent a disease, pathological condition, or disorder” (See paragraph 0069).  IN addition Applicant’s specification further states “…preventative treatment, that is, treatment directed to minimizing or partially or completely inhibiting the development of the associated disease, pathological condition, or disorder…” (See paragraph 0069).  Thus, the term “treating” encompasses preventing which does not require that the patient have anemia but be in need of preventing anemia.  This is further evidenced by Applicants specification wherein Applicants are treating animals with severe renal failure.  Thus, administering SEQ ID NO:1 to a patient considered in need of preventing anemia meets the limitations of the instant claims.  
Xie teaches a method for modulating Src activity in a cell in need thereof the method comprising administering an effective amount of a peptide comprising the sequence SATWLALSRIAGLCNRAVFQ (SEQ ID NO:2) which is identical to instant SEQ ID NO:1 (see claim 1).    Xie teaches wherein the method is for treating cancer including prostate cancer (see claim 7) and uremic cardiomyopathy (see paragraphs 003, lines 6-9, 0024 and 0153). As evidenced by Cirino (see page 5, first  two paragraphs) and Alhaj 
Regarding claim 19, as evidenced by Alhaj (see abstract), patients with uremic cardiomyopathy is caused by chronic kidney disease/failure.    Regarding claims 20 and 22, patients with uremic cardiomyopathy are patients in need of preventing chronic kidney disease induced anemia and profound anemia.  Regarding claim 23, Xie teaches wherein the peptide antagonist further comprises TAT attached to SEQ ID NO:2 (see claims 1-2, SEQ ID NO:47 which is identical to instant SEQ ID NO:4).  
Xie is silent to (i) an actual therapeutic amount for modulating Src activity in patients with cancer and/or uremic cardiomyopathy and (ii) the form of administration as found in instant claims 18 and 24.
However, Xie* discloses a method for treating a Src-associated disease in a mammal comprising administering an effective amount of a peptide comprising the sequence SATWLALSRIAGLCNRAVFQ (SEQ ID NO:3) which is identical to instant SEQ ID NO:1 (see claims 30 and 1).    Xie* discloses wherein the method is for treating cancer including prostate cancer (see claims 31 and 37) and heart failure (see claims 31 and 42). As evidenced by Cirino (see page 5, first  two paragraphs) and Shah (see page 111, Background paragraph and abstract and Figure 1), cancer and in particular prostate cancer patients and patients with congestive heart failure are considered patients in need of preventing anemia.  
Regarding claims 18 and 24, Xie teaches subcutaneous injection (see paragraph 0216, lines 9-10 and paragraph 0244, lines 8-10) and a dosage of 2 mg/kg and 10 mg/kg for the purpose of inhibiting Src activity.  Xie teaches that 10 mg/kg was effective at inhibiting Src activity (see paragraph 0244, lines 9-11). Regarding the limitations of “an amount of the polypeptide antagonist sufficient to increase hematocrit” in instant claim 18, Applicants do not specifically define this amount.  Nevertheless, the dosage range used by Applicant is between 1-25 mg/kg (see paragraph 0095, for example).  Thus, the dosage taught by Xie* would fall within this range and be effective for the same purpose of decreasing Src activity.  Nevertheless, it would have been obvious to optimize the dosage of amount of Xie for treatment of prostate cancer and uremic cardiomyopathy within the dosage range found in Xie* for the same purpose of reducing Src activity.  The amount of the peptide comprising instant SEQ ID NO:1 is considered a result effective variable and it would have been obvious to optimize the amount to achieve optimal inhibition and therapeutic effectiveness.  There is a motivation to optimize since it is normal desire 
Furthermore, it would have been obvious to try subcutaneous administration of the peptide of Xie comprising instant SEQ ID NO:1 as taught by Xie* given Xie* shows subcutaneous administration was an effective route of administering to achieve the desired results of reduction in Src activity.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine what route of administration to use for administering the peptide and there were a limited number of methodologies available to do so, for example known methodologies in the art include subcutaneous, oral, nasal, intravenous, topical, parenteral.  The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try using subcutaneous administration of the peptide of Xie as taught by Xie* given that it is known in the art for that purpose and has been shown to effectively link peptides to form dimers without interference of the activity of the peptide.  Thus, use of subcutaneous administration as a suitable route of administration is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.


Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654